Exhibit 10.02







STOCK REPURCHASE AGREEMENT




Donald L. Trapp hereby agrees to sell to Friendly Energy Exploration and
Friendly Energy Exploration agrees to purchase 950,000 preferred voting shares
of Friendly Energy Exploration for a total price of $106,000.  Payment is to be
made to Donald L. Trapp in the form of a note with interest of 8% per annum from
April 1, 2010 all due and payable in one year from this date.  




Agreed this 31st day of March 2010.




DONALD L. TRAPP

FRIENDLY ENERGY EXPLORATION




/s/ Donald Trapp_________

/s/ Douglas B. Tallant_________

By: Douglas B. Tallant, Chief Executive Officer



